DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 14 are found to be indefinite because their scope is unclear.  More specifically, these claims recite “a central edge” and “a lateral edge”, and it is unclear how/whether these limitations relate to the previously-recited “edges” in the parent claims.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williamson, U.S. 5,817,093 (hereinafter Williamson) in view of Yates, U.S. 5,833,690 (hereinafter Yates-1).
Regarding claims 1-16, Williamson discloses (note figs. 1 and 16) an end effector comprising: a first jaw (32), a second jaw (34), and a knife (11), wherein the second jaw comprises a channel (22) and a cartridge (23) removably coupled to the channel and having a first RF electrode (made up of segments ‘51’ and ‘52’ which have the claimed arrangement due to their curved lateral edges; see col. 10, line 15) and a slot (26), wherein the first jaw comprises a second RF electrode (made up of segments ‘27’ and ‘28’; see col. 10, line 15), and wherein the electrodes are capable of operating in the claimed manner.  While Williamson discloses the claimed dimensional (i.e., width) relationship between the electrodes, as well as the fact that a central face of the second jaw is raised relative to the first electrode, it fails to explicitly disclose that the second electrode is disposed on the second jaw.  Yates-1 teaches 
It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.   

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yates, U.S. 2012/0116379 (hereinafter Yates-2) in view of Yates, U.S. 2011/0125176 (hereinafter Yates-3).
Regarding claim 22, Yates-2 discloses (note figs. 1-4) an end effector comprising: a pair of jaws (52 and 54), a pair of electrodes (62 and 64), and a control circuit configured to close the jaws and energize tissue simultaneously (note paragraph 50).  However, Yates-2 fails to explicitly disclose a second jaw having a removable cartridge comprising the electrodes, along with a controller configured to energize the different electrodes at different jaw positions.  Yates-3 teaches (note figs. 1-3 and 59) a device having a jaw with a removable cartridge 

Response to Arguments
Applicant's arguments filed 12/28/20 have been fully considered, but they are either addressed below or rendered moot because they do not apply to the current rejections.  Regarding Applicant’s arguments that the combination of references has not met all of the cited claim limitations (from claims 1-16), Examiner respectfully disagrees.  More specifically, Examiner maintains that these claims have necessarily been met as they are currently written (by the combination of references seen in the above rejection), due to the breadth of limitations such as “the cartridge is shaped in a manner” and “the first electrode is at an angle with the second electrode”.  Examiner asserts that this combination of references teaches a device having a narrower gap between opposing jaws at their mid-line (as opposed to their 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794